Citation Nr: 1733203	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-20 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972, and from January 1973 until retirement in July 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

This matter was remanded by the Board in May 2015.

In his November 2009 claim, the Veteran stated he is seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  The medical evidence of record includes diagnoses of PTSD, adjustment disorders, and depressive disorders.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder.

In July 2017, the Veteran perfected an appeal as to the issues of entitlement to service connection for diabetes mellitus type II, and glaucoma secondary to diabetes mellitus type II.  However, the Board's review of the evidentiary record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on those issues, to include scheduling a hearing before the Board.  As such, the Board will not accept jurisdiction over the issues of entitlement to service connection for diabetes mellitus type II and glaucoma at this time.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a January 20, 2012 Report of General Information, but has not been adjudicated by the AOJ.  See also April 2013 Veteran statement to his senator.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In accordance with the Board's May 2015 remand instructions, the AOJ undertook efforts to determine whether the Veteran received hazardous duty pay during his deployment to Korea from September 1970 to October 1971, and to determine if the HHC, 3d Brigade, 2d Infantry Division served or was located near the demilitarized zone (DMZ) during that time period.  To date, the AOJ has been unable to confirm the Veteran received hazardous duty pay.  See, e.g., June 2016 response from Defense Finance and Accounting Service.  

However, per a September 2016 memorandum, the Joint Services Records Research Center (JSRRC) concluded that an Operational Report from November 1970 indicated the Veteran was assigned to 2d Infantry Division from August 1970 through November 1970.  The 2nd Infantry was assigned four missions of hostile attack.  A summary of operations involving North Korean forces in the 2d Infantry Division during the period of August 1 to August 21, 1970 include: 3 UI's engaged by personnel of B company attempting to penetrate the ROK through the 2d Infantry Division sector by cutting a hole in a chain link barrier fence.  One of three UIs was wounded in the fire fight which happened after engaging the intruders.  A UI threw a hand grenade into a foxhole in the 97th RCT (ROK) sector manned by personnel of 1st platoon, 1st company, 1st battalion 97th RCT (ROK).  Personnel also observed two UI's floating in the river and prepared to take the UI's under fire when 20 rounds of heavy caliber machine gun fire were received from a NK guard post.  The UI's in the river were subsequently engaged by .50 caliber machine gun and 81 and 60mm mortar fire, with undetermined results.  Accordingly, the JSRRC Coordinator determined that the incident identified by the Veteran, seeing "hostilities that were very traumatic" while stationed on the DMZ, is conceded.

Per the Board's May 2015 remand instructions, the Veteran was afforded VA examinations in November 2015 and October 2016.  Both VA examiners found the Veteran did not meet the criteria for a diagnosis of PTSD.  The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replaced them with references to the updated DSM, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Here, the RO certified the Veteran's appeal to the Board in May 2014 and accordingly, this claim is governed by the DSM-IV.  However, both the November 2015 and October 2016 VA examiners stated the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-5.  

The November 2015 VA examiner diagnosed an unspecified depressive disorder.  The VA examiner opined that based on the history presented by the Veteran, including details of symptoms and counseling he received in the 1980s from a coworker who was a counselor, "it is at least as likely as not that his mood symptoms began in service."  The examiner stated, "While I do not have documentation for this the Veteran did provide a coherent and detailed reported of his experiences and the counseling he received at that time."  However, the November 2015 VA examiner did not opine that a currently diagnosed acquired psychiatric disorder, to include an unspecified depressive disorder, began during or was related to service, or that mood symptoms which began during service are related to a currently diagnosed acquired psychiatric disorder.  Further, the evidence of record, to include the November 2015 VA examination report, does not include a detailed report of the Veteran's experiences or the counseling received during the 1980s while the Veteran was still on active duty, other than the Veteran's reports that he talked with a friend who was not a licensed counselor "about some issues I was having," and that no records of such conversations are available.  See May 2015 Veteran statement; see also October 2016 VA examination report (finding the November 2015 VA examiner did not provide a thorough description of mood symptoms and the report did not provide sufficient detail to support a diagnosis of unspecified depressive disorder).

During the October 2016 VA examination, the VA examiner diagnosed adjustment disorder with mixed anxiety and depressed mood.  The October 2016 VA examiner stated the Veteran's cited stressors during service were not sufficient to meet Criterion A for a diagnosis of PTSD under the DSM-5.  The examiner stated there is evidence that .50 cal machine guns were fired at North Koreans when he was stationed in Korea, but hearing those and/or finding a North Korean on base are less likely as not sufficient to cause PTSD.  The examiner further stated that angering one or more taxi drivers who may have threatened to kill the Veteran and a friend is less likely as not to be sufficient to cause PTSD.  However, the October 2016 VA examiner did not comment upon the Veteran's conceded stressor regarding seeing hostilities while stationed along the DMZ, as outlined above, which included more than simply hearing machine guns being fired.

The October 2016 VA examiner also noted that the Veteran's service treatment records indicate that in 1977 the Veteran was feeling stress related to an unfavorable performance review.  The October 2016 VA examiner stated the Veteran petitioned to have that moved to a secure file and there are letters from superiors supporting this move.  However, the VA examiner appears to have confused two separate incidents reflected in the Veteran's service personnel records.  Although the Veteran appealed to have a 1976 unfavorable performance review removed from his records, that request was denied.  See April 1977 letter.  The record which was moved to a secure file after the Veteran's request was an Article 15 from 1973.  Accordingly, the October 2016 VA examiner appears to have based this part of his opinion on an incorrect factual basis.

The October 2016 VA examiner also stated that upon that examination, the Veteran described having symptoms of depression and anxiety primarily related to living in a dangerous neighborhood.  The examiner reported the Veteran stated since his neighbors moved in he has been anxious and depressed with trouble sleeping, as there is gunfire and there are drive-bys in the neighborhood.  The examiner found the Veteran's presentation at that time was most consistent with Adjustment Disorder with Mixed Anxiety and Depressed Mood in relation to his living circumstances and not his military service.  The October 2016 VA examiner opined that no mental condition related to his military service was found.

However, in a November 2016 statement, the Veteran again reported some of his experiences related to hostilities while stationed along the DMZ, as more than just hearing machine guns firing.  Further, the Veteran stated that his neighbors, along with the shootings and drive-bys, trigger flashbacks of combat.  

In March 2017, the Veteran submitted an assessment from Dr. C.C. at Resilience Counseling Service.  Dr. C.C. noted the Veteran's report that while stationed in Korea on the DMZ, he was traveling to one of the villages when he was abducted by some of the locals carrying weapons.  The Veteran managed to escape, but the experience made him fear for his life and he reported he continues to be haunted by these events.  Dr. C.C. noted the Veteran's reported symptoms.  Dr. C.C. further noted the Veteran's report that he is seeking treatment as a result of a history of depressed mood he is experiencing relating to military experiences and his medical issues, stating his medical conditions have caused him to develop a depressive mood due to his intrusive memories and his medical issues.  Dr. C.C. opined that the Veteran's depression is a result of his military experiences, and his fear of not seeing any forthcoming relief appears to increase his symptoms of depression.  The Board notes that as of this date, service connection has not been established for any medical conditions.  

Further, Dr. C.C. opined that the Veteran meets the full diagnostic criteria for PTSD and depressive disorder.  Dr. C.C. stated that he determined that the Veteran's depression is a result of his military experiences.  Dr. C.C. later opined, "In my professional opinion, it is as least as likely as not that [the Veteran's] diagnosis of PTSD and Depressive Disorder is related to the reported stressors he experienced while in the military."  However, the Board notes VA has been unable to verify the reported in-service stressor upon which Dr. C.C. appears to base his positive opinion, regarding a conflict with a group of civilians in a Korean town.  See June 2010 Formal Finding of a lack of information required to corroborate stressors associated with the claim of service connection for PTSD.

Accordingly, the Board finds that on remand, an addendum opinion should be obtained from the October 2016 VA examiner.  The VA examiner should opine as to the Veteran's current diagnoses under the criteria set forth by the DSM-IV.  Further, the VA examiner should opine as to whether any current acquired psychiatric disorder is related to the Veteran's active duty service.  The examiner should consider the Veteran's verified stressor regarding witnessing hostilities along the DMZ, the Veteran's reported stress in 1977 and the situation surrounding that stress, and the Veteran's reports that the current situation with his neighbors causes flashbacks of his experiences along the DMZ.

Finally, as a remand is necessary to obtain a new medical opinion, on remand, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records, to include any updated VA treatment records from June 2017 to the present.  All obtained records should be associated with the evidentiary record.
2. 
After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the October 2016 VA mental health examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current acquired psychiatric disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since November 2009 per the criteria set forth in the DSM-IV.

The examiner should address the diagnoses of PTSD, depressive disorder, and adjustment disorder of record.

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor upon which the diagnosis is predicated.
The examiner should specifically address the conceded stressor of witnessing hostilities along the DMZ while serving with the 2d Infantry Division from August 1970 through November 1970, as outlined in the September 2016 JSRRC memorandum.

c) If a diagnosis of PTSD is warranted, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to a fear of hostile military or terrorist activity.

d) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since November 2009, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically address the Veteran's conceded stressor while serving along the DMZ, as well as the Veteran's reports of being on alert at least three weeks out of the month.  See, e.g., November 2016 Veteran statement; January 2015 videoconference hearing testimony.

The examiner should also specifically address the July 1977 service treatment record noting the Veteran has been under a great deal of stress, as well as the Veteran's February 1977 appeal to remove an unfavorable performance review from his records, which was denied in April 1977.

The examiner should address the Veteran's reports that he was having some issues during the 1980s while still on active duty service, and that he discussed the situation with a friend/professor.

The examiner should also address the Veteran's reports that he first began experiencing mental health symptoms during service, and that the current situation with his neighbors including the gunfire causes flashbacks of his service along the DMZ.

Finally, the examiner should also address the March 2017 assessment and opinion from Dr. C.C.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.
3. 
After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

